Citation Nr: 0928310	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  03-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney 
dysfunction/disease with recurrent urinary, claimed as 
secondary to diabetes.

3.  Entitlement to service connection for diabetic 
retinopathy of the right eye, claimed as secondary to 
diabetes.

4.  Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to diabetes.

5.  Entitlement to an increased rating for diabetes mellitus, 
currently rated 20 percent prior to February 17, 2004, and 60 
percent from that date.

6.  Entitlement to an initial rating higher than 10 percent 
for left lower extremity peripheral neuropathy, associated 
with diabetes.

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 until June 
1976.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  In that decision, the RO declined to reopen 
the Veteran's previously denied claim for service connection 
for hypertension.  The RO also denied service connection for 
kidney dysfunction/disease, diabetic retinopathy of the right 
eye, and peripheral vascular disease, all claimed as 
secondary to diabetes mellitus. The RO also denied an 
increased rating for diabetes, then rated 20 percent 
disabling.  Jurisdiction has since been transferred to the 
Pittsburgh, Pennsylvania RO.

In March 2005, the Board remanded the claims for further 
development.  The Board noted that, while service connection 
for hypertension was denied in December 1976, there is no 
indication that the veteran was notified of this decision.  
Consequently, that decision did not become final.  See Cook 
v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc).  
Thus, that claim was pending when the RO adjudicated it in 
July 2002, and it is before the Board as a claim for service 
connection for hypertension rather than as a petition to 
reopen a previously denied claim for service connection for 
this disability.  See 38 C.F.R. § 3.160(c); Richardson v. 
Nicholson, 20 Vet. App. 64, 72, n. 8 (2006) (a claim for 
benefits remains pending until it is finally adjudicated).

In March 2009, the Appeals Management Center (AMC) granted 
service connection for left lower extremity peripheral 
neuropathy, associated with diabetes, and assigned a 10 
percent rating.  As service connection for peripheral 
neuropathy was granted in connection with the remand of the 
claim for an increased rating for diabetes, and the 
examination conducted pursuant to this remand, the Board will 
consider the issue of a higher initial rating for left lower 
extremity peripheral neuropathy, notwithstanding the absence 
of a notice of disagreement with regard to the assigned 
initial rating.

As noted by the Board in its March 2005 remand, the Veteran 
failed to appear at his scheduled October 2004 hearing at the 
Board, and his request for a Board hearing is therefore 
deemed to have been withdrawn. 38 C.F.R. § 20.702(d) (2008).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements. His inferred claim for a TDIU is 
referred to the RO for initial adjudication.

The claims file was transferred to the Pittsburgh, 
Pennsylvania RO, which generally handles claims of persons 
living in foreign countries.  The AMC re-certified the appeal 
to the Board in May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the Board acknowledges and appreciates the development 
efforts of the RO, and of the AMC in conducting additional 
development in accordance with the Board's March 2005 remand, 
including multiple requests for additional medical records 
from various health care providers, each of the claims on 
appeal must, unfortunately, again be remanded.

When a veteran's service treatment records (STRs) are 
unavailable, through no fault of his, VA's duty to assist, 
duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of- the-
doubt rule is heightened. Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Shortly after the Board's March 2005 remand, the Court 
clarified that, where STRs are missing, VA also has a duty to 
search alternate sources of records. Washington v. Nicholson, 
19 Vet. App. 362, 370 (2005).

In this case, the RO requested the Veteran's STRs from the 
National Personnel Records Center (NPRC).  An October 1976 
response from the NPRC indicates that the available records 
were forwarded.  The records that were forwarded are 
incomplete.  The only STRs in the claims file are those 
related to the June 1975 Medical Board report, which 
indicated that the Veteran's diabetes rendered him unfit for 
full, unrestricted, duty.  The RO's June 1976 decision 
acknowledged that the STRs were incomplete.

VA does not appear to have searched alternative sources of 
records to locate these missing STRs.  This requires a remand 
for such a search, particularly in light of the Veteran's 
July and August 2002 letters requesting that his missing STRs 
be located, and specifically citing his records from Camp 
Pendleton Naval Hospital from 1973 or 1974 as containing 
evidence regarding in-service kidney and retinal symptoms.

Moreover, the Federal Circuit recently made clear that, even 
with regard to increased ratings claims, the failure to 
obtain STRs will constitute a violation of VA's duty to 
assist.  See Moore v. Shinseki, 555 F.3d 1369 (2009).  
Consequently, the Board is required to remand each of the 
claims to allow the AMC to search alternate sources of 
records for the missing STRs.

As to the Veteran's claim for service connection for 
hypertension, the June 1975 Medical Board report indicated 
that the Veteran was referred to internal medicine for the 
new onset of hypertension, but the report diagnosed only 
diabetes and not hypertension.  The report noted two 
diastolic blood pressure readings of 90.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1) (2008) (hypertension 
for VA purposes means diastolic blood pressure predominantly 
90 or more or systolic blood pressure predominantly 160 or 
more, and must be confirmed by readings taken two or more 
times on three different days).  Similarly, hypertension was 
not diagnosed on the October 1976 VA examination, which was 
within a year of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3); 3.309(a) (hypertension is a chronic disease 
that will be presumed to be service connected if it manifests 
within a year of separation from service).  The Veteran was 
subsequently diagnosed with hypertension.  In the May 2008 
VA-authorized examination report, the examiner indicated that 
the Veteran "may have hypertension," but did not express an 
opinion as to whether any hypertension was related to the 
Veteran's high blood pressure readings in service.

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability 
and service is low. Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  An examination is 
therefore needed to determine the whether any current 
hypertension is related to service.

Accordingly, these matters are REMANDED for the following 
action

1.  Request the Veteran's outstanding 
STRs from any appropriate alternate 
source of records, including, but not 
limited to, Camp Pendleton Naval 
Hospital.

2.  Schedule the veteran for an 
examination to determine the etiology of 
any hypertension.  All indicated tests 
and studies should be conducted.

The claims folders must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or addendum.

The examiner should first indicate 
whether the Veteran currently has 
hypertension, or whether, in his opinion, 
the Veteran has had hypertension at any 
time since he filed his September 2001 
claim in this case even if the 
hypertension subsequently resolved.  
Then, the examiner should indicate 
whether it is as least as likely as not 
(50 percent probability or more) that 
hypertension was present in service; had 
its onset in service; or is related to 
any disease or injury in service, 
including the high blood pressure 
readings or service connected diabetes 
mellitus.

The examiner must provide a rationale for 
each opinion.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

